Judgement, Supreme Court, New York County (Renee A. White, J.), rendered July 11, 2007, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of lVa to 3 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court confirmed defendant’s understanding that he was waiving the rights automatically forfeited upon a guilty plea, and then confirmed that he understood he was separately waiving his right to appeal, including an appeal of the suppression issue (see People v Lopez, 6 NY3d 248, 256 [2006]). Defendant also made a valid written waiver. As an alternative holding, we also reject defendant’s suppression claim on the merits. Concur—Gonzalez, EJ., Andrias, Saxe, Renwick and Manzanet-Daniels, JJ.